UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ESTHER ROTTENSTEIN,
                               Plaintiff,
                                                                  20-CV-6254 (JPO)
                     -v-
                                                                        ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, ET AL.,
                     Defendants.


J. PAUL OETKEN, District Judge:

        On April 30, 2021, the remaining parties wrote to the Court asking for this case to be

terminated and dismissed. (Dkt. No. 46.) The Clerk of Court is respectfully directed to close the

case.

        SO ORDERED.

Dated: May 3, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                 1
